DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 12/06/2021 has been entered.  Claims 1, 6, 10, 12, 17, 18, and 21 have been emended.  No claims have been canceled.  No claims have been added.  Claims 1-23 are still pending in this application, with claims 1, 10 and 17 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 12/06/2021.
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-9 are dependent on claim 1.
Claims 11-16 are dependent on claim 10, and
Claims 18-23 are dependent on claim 17.

Regarding claims 1 and 10, the prior art of record either individually or in combination does not disclose or fairly suggest unsupervised methods for training a dialogue system with the claimed detailed limitations such as the use of “receiving, a first utterance from a user, where the first utterance represents a request from the user”, determining, a first intent which corresponds to the first utterance, where the first intent has a confidence value and the confidence value indicates the likelihood that the meaning of the first utterance corresponds to the intent”, the use of “comparing, the confidence value for the first intent against a threshold”, the use of “determining, a suggested intent based in part of the first utterance, where the determination of the suggested intent is made upon occurrence of in response to a determination that the confidence value for the first intent is lower than the threshold”, the use of “suggesting, via a dialogue manager, a response to the user, where the suggested response is derived from the selected intent and the suggestion of the response is made upon occurrence of a determination that the confidence value for the first intent is lower than the threshold”, the use of “receiving, via the dialogue manager, a reply to the response from the user”, and the use of “updating the suggested intent in a database used by the natural language processor with the first utterance when the user accepts the suggested response” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
And, regarding claim 17, the prior art of record either individually or in combination does not disclose or fairly suggest an unsupervised method for training a dialogue system with the claimed detailed limitations such as the use of “connecting, via a dialogue manager, a user of the dialogue system to a person”, the use of “receiving, via the dialogue manager, a first utterance from the user, where the first utterance represents a request from the user”, the use of “generating, via the dialogue manager, possible responses for the person using the first utterance and context of the first utterance in a current conversation”, the use of “presenting, via the dialogue manager, the possible responses generated to the person”, the use of “receiving, via the dialogue manager, a new response from the person, where the new response does not match any one of the possible responses generated”, and the use of “updating a model used by the dialogue manager with the new response” as recited in the claim in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 12/06/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
01/12/2022